Case 4:19-cv-00119-SDJ-KPJ Document 134-6 Filed 04/06/20 Page 1 of 2 PageID #: 3602



                              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION
    JOHN S. VANDERBOL III, AND        Lead Case No.: 4:19-cv-119-SDJ-KPJ
    ERICA QUINN
                                                    (Consolidated 4:19-CV-120)
                      Plaintiffs,
    YS.

    STATE FARM MUTUAL AUTOMOBILE
                                                    JURY TRIAL DEMANDED.
    INSURANCE COMPANY, STATE FARM
    FIRE AND CASUALTY COMPANY, ET
    AL.
                      Defendants




                                               NOTICE


   Please find within this Box, filed pursuant to General Order 20-02 the following:

          1. Redacted Third Amended Complaint
      2. Redacted Brief in Support to Third Amended Complaint.
      3. Courtesy Copy Third Amended Complaint. - Binder 1
      4. Exhibits to Courtesy Copy. - Binder 2
      5. Certificate of Compliance.



   Please file these into the case, and submit the Courtesy Copies to the Court. These documents
   have been sanitized to prevent the spread of illness or disease.

   Respectfully Submitted.


             E ica Quinn,                              J hh S. Yanderbol III,
             Petitioner, Pro Se.                      /Petitioner, Pro Se.
             ERlCA@3ping.net                        / Fe eral.Case@3pmg.net
             3245 Main Street, Suite 235-329     / 3245 Main Street, Suite 235-329
             Frisco, Texas. 75034.              / Frisco, Texas. 75034.
            Telephone: 940 301 9410                    Telephone: 940 315 1156
Case 4:19-cv-00119-SDJ-KPJ Document 134-6 Filed 04/06/20 Page 2 of 2 PageID #: 3603



                                          Certificate of Service

   I do hereby certify on March , 2020 that a copy of the foregoing instrument was served on all
   counsel of record in accordance with the Federal Rules of Civil Procedure and in compliance with the
   Court s General Order Number 20-05 dated, March 25th, 2020.




                                                        John S. Vanderbol III,
          Petitioner, Pro Se.                           Petitioner, Pro Se.
          ERICA@3pmg.net                                Federal.Case@3pmg.net
          3245 Main Street, Suite 235-329               3245 Main Street, Suite 235-329
                                                    /
          Frisco, Texas. 75034.                         Frisco, Te as. 75034.
          Telephone: 940 301 9410                       Telephone: 940 315 1156
